Citation Nr: 1129418	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military duty from August 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge in July 2009; a transcript of that hearing is associated with the claims file.

In February 2010, the Board remanded this case for additional development.  The appeal has now been returned for further review by the Board.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not first manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a June 2005 letter, sent prior to the initial unfavorable AOJ decision issued in November 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2006 letter was issued after the initial November 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claim was readjudicated in the June 2011 supplemental statement of the case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the Veteran's service, VA, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran was also provided with a VA examination in July 2010 and an opinion was received in May 2011.  Neither the Veteran nor his representative have alleged that the VA examination, or the subsequent opinion, is inadequate.  Moreover, the Board finds that the May 2011 VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in July 2009.  In Bryant v. Shinseki, the Court recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2009 hearing, the undersigned Acting Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding onset of the Veteran's claimed low back disorder and any causal link between the claimed low back disorder and active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed low back disorder and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

The Board further finds there has been substantial compliance with the February 2010 remand directives. The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries, supra.  The record indicates that the AOJ requested from the Veteran information as to any outstanding relevant treatment records in March 2010 and afforded him a VA examination in July 2010.  The AOJ received an opinion from the examiner who conducted the July 2010 VA examination in May 2011.  The AOJ later issued a SSOC in May 2011.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Therefore, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

In order to establish service connection, three elements must be established. There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran, in his June 2007 Substantive Appeal, asserted that his current back disorder was due to the back injury he incurred during service.  He asserted that he had not had any other back injuries and that he had experienced progressively worse recurring back pain as he aged, since the time of his separation from service to the present.  At the time of the Veteran's July 2009 Board hearing, the Veteran described his in-service back pain and duties carrying heavy mail bags.  He reported that over the years, subsequent to separation from service, he experienced occasional back pain.  The Veteran reported that he began his post-service back treatment in 2005.  

The Veteran's service treatment records dated in December 1976 indicate that the Veteran presented with complaints of back problems, over seven months.  He denied any injuries and was diagnosed with lumbosacral muscle spasm.  Service treatment records dated in February 1978 indicate that the Veteran's records were reviewed for history of somatic low back dysfunction, and none was noted.  The notation indicates that the Veteran reported some occurrence of lower lumbar myositis on a periodic basis.  Report of Medical Examination, dated in February 1978 and conducted for the purpose of separation from service, is silent for any abnormalities of the spine.  Report of Medical History, dated at that time and completed by the Veteran, indicates that he did not report recurrent back pain, and denied all significant medical or surgical history, with the exception of unrelated complaints.  In this regard, the Veteran and his friend asserted, in statements dated in July 2005, that the Veteran returned from service in Turkey with back problems, which are documented in his service treatment records.   

The current evidence of record reflects a current diagnosis of a back disorder.  In this regard, on VA examination in July 2010, the Veteran was diagnosed with lumbar spine degenerative disc disease, status-post laminectomy and fusion L2-L3 and L3-L4, and spinal stenosis, L4-L5.  The record also reflects that he subsequently underwent surgery for his L4-L5 spinal stenosis with segmental instability.

With respect to whether the Veteran's current back disorder is related to service, at the time of his July 2009 Board hearing, he reported that he was attempting to obtain a private nexus opinion in support of his claim.  The undersigned Acting Veterans Law Judge agreed to hold the record open for 30 days.  While the Veteran has supplemented the record with additional private treatment records since the time of his Board hearing, such records do not contain a nexus opinion in support of his claim. 

The Veteran underwent VA examination in July 2010.  He reported the onset of his back problems in 1976, while stationed in Turkey.  The Veteran asserted that such problems could be related to him carrying heavy 50-pound mail bags during service.  The examiner noted the Veteran's in-service history of complaints of back pain.  The Veteran reported that he consulted several private doctors and was prescribed pain medication.  He indicated that through the years, his back pain had worsened and he recently underwent surgery.  Subsequent to physical examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with lumbar spine degenerative disc disease, status-post laminectomy and fusion L2-L3 and L3-L4, as well as spinal stenosis, L4-L5.  

As the examiner who conducted the July 2010 VA examination did not offer a nexus opinion, such was requested by the AOJ and received in May 2011.  The examiner again provided recitation of the Veteran's in-service history of complaints of back pain and post-service treatment.  She then opined that the Veteran's current back disorder was less likely than not related to service, specifically to include his in-service lumbosacral muscle spasm.  The examiner reasoned that such spasm was transient and that, at the time of the Veteran's service separation physical examination, he presented as normal, without any mention of a back condition.  She further reasoned that the Veteran's current back disorder was more likely consistent with age.

As the May 2011 VA examiner based her opinion on a review of the claims file, the Veteran's subjective history, and a physical examination, the Board accords great probative weight to such opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, there is no contrary medical opinion of record.  

The Board notes that the Veteran has contended on his own behalf that his current back disorder is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current back disorder and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In the instant case, the Veteran is competent to describe his in-service and current back pain because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board accords his statements regarding the etiology of his current back disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his current back disorder and his military service.  In contrast, the VA examiner, in May 2011, took into consideration all the relevant facts in providing her opinion, specifically to include the Veteran's in-service back complaints and post-service back treatment. Therefore, the Board finds that the Veteran's contentions regarding the etiology of his current back disorder are outweighed by the competent and probative VA opinion.  

To the extent that the Veteran has contended continuity of symptomatology, in that he asserts that he has experienced occasional, and progressively worse, back pain since his service discharge, the Board finds such statements to be competent.  Layno, 6 Vet. App. at 470.  In weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the available records reflect that the Veteran initially complained of back pain to a treatment provider 27 years after service.  Such records of back complaint and subsequent treatment are completely silent for any report by the Veteran of a chronic back pain problem over many years, or any in-service back injury and subsequent back pain.  The only evidence of a long-standing or continuous history of back pain consists of the Veteran's statements made during the appellate period, in connection with his pending claim for VA benefits.  Therefore, the Veteran's lay assertions of continuity of symptomatology are not credible and thus not probative evidence in the present case.

In sum, the most probative evidence of record indicates that the Veteran's back disorder was not incurred in or aggravated by his period of service, and service connection for such is not warranted on a direct basis.  Furthermore, there is no evidence that arthritis manifested to a compensable degree within one year of separation from service and, as such, service connection is not warranted on a presumptive basis.
 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.§ 3.102; Gilbert, supra.



ORDER

Service connection for a back disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


